Exhibit 10.2

EXECUTION VERSION

SETTLEMENT AGREEMENT

EASTMAN BUSINESS PARK

THIS SETTLEMENT AGREEMENT, dated as of June 17, 2013 (this “Settlement
Agreement”), is entered into by and between Eastman Kodak Company (“Kodak”) and
its affiliated debtors and debtors-in-possession (collectively, the “Debtors”)
in case No. 12-10202 (ALG) (the “Bankruptcy Case”) currently pending in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”), the New York State Department of Environmental Conservation
(“DEC”), and the New York State Urban Development Corporation d/b/a Empire State
Development, a public benefit corporation of the State of New York (“ESD”)
(collectively, the “Parties”).

RECITALS

A. Kodak’s principal manufacturing facility in New York State is Eastman
Business Park, a 1,200-acre technology center and industrial complex located in
Monroe County, New York (the “Park”).

B. The Park includes businesses and provides services that are critically
important to the economy and general welfare of the City of Rochester, Monroe
County, New York, and New York State. It is in the interest of New York State to
encourage the continued operation of the Park as a first class technology center
and industrial complex.

C. Assuming the implementation of this Settlement Agreement and in consideration
of the obligations of the other Parties hereunder, Kodak shall prosecute a
chapter 11 plan of reorganization that contemplates Kodak’s continued
(i) operation at the Park for at least ten years with operations including toner
manufacturing, pigment milling and dispersion manufacturing, specialty chemical
manufacturing and solvent recovery business lines (the “Kodak Business Lines”),
(ii) maintenance at the Park of the research and development functions of the
Kodak Technical Center, (iii) utilization of the integrated support systems
servicing the Kodak Business Lines and Kodak Technical Center, (iv) operation of
built-in and specially installed equipment which cannot be feasibly relocated,
and (v) occupancy and use of a minimum square footage of space at the Park, as
its owner or as a tenant on the terms and conditions set forth herein.

D. DEC has filed claims numbers 5775 through 5787 in the Bankruptcy Case (the
“DEC Claims”) and have asserted various hazardous waste permit and corrective
permit obligations (“Clean-Up Obligations”) against Kodak as owner and operator
of the Park, and the United States has filed related claim 5609 with respect to
historical Kodak discharges to the Genesee River.

E. In addition, Kodak has entered into the Asset Purchase Agreement, dated as of
December 21, 2012 (the “Initial Utility Purchase Agreement”), between Kodak and
RED-Rochester LLC (“RED”), pursuant to which Kodak will sell to RED utility
operations essential for the continued operation of the Park and RED will
acquire such operations and assume certain related liabilities and obligations
(the “Utility Purchase”). The consummation of the Utility Purchase is subject
to, among other things, the receipt of certain approvals and/or assurances from
DEC and ESD. Each of DEC and ESD has informed Kodak that it is currently
unwilling to



--------------------------------------------------------------------------------

provide the necessary approvals and/or assurances to satisfy the conditions to
the Utility Purchase without the effectiveness of this Settlement Agreement, the
establishment of the Trust (as defined below) and the amendment of the Initial
Utility Purchase Agreement as contemplated hereby.

F. The parties wish to implement the consensual resolution of the DEC Claims and
the Clean-Up Obligations, and to facilitate the receipt of the necessary
approvals and/or assurances from DEC and ESD to consummate the Utility Purchase,
in accordance with the terms of this Settlement Agreement.

G. Kodak and RED are entering into an amendment agreement with respect to the
Initial Utility Purchase Agreement (as amended, the “Amended Utility Purchase
Agreement”), pursuant to which RED shall contribute not less than $8,500,000 of
the funds necessary to establish the Trust subject to the consummation of the
Utility Purchase and RED shall agree, as a condition of receiving a covenant not
to sue from DEC, (i) to Treat Wastewater (as defined below) without cost or
expense to the Trust and (ii) that any future transfer of the wastewater
treatment center to a party that does not covenant to Treat Wastewater at no
cost or expense to the Trust shall be null and void.

H. ESD and RED are entering into the ESD-RED Agreement (the “ESD-RED
Agreement”), after which, upon the consummation of the Utility Purchase and the
approval of New York Public Service Commission (“PSC”) in accordance with the
laws of the State of New York, RED shall provide utility and other services at
the Park in accordance with the terms and conditions thereof.

NOW, THEREFORE, for and in consideration of the mutual covenants and promises of
the parties, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby covenant and
agree as follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. As used in this Settlement Agreement, capitalized terms defined
in the Preamble or Recitals have the meanings specified therein and other
capitalized terms have the following meanings:

“Allowed Post-Petition Trust Claim” has the meaning set forth in Article 3.1(c).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §9601 et seq.

“Confidential Information” has the meaning set forth in Article 6.14.

“DEC Covenant” has the meaning set forth in Article 3.1(d).

 

-2-



--------------------------------------------------------------------------------

“DI/PI Lease” has the meaning set forth in Article 4.1.

“Disclosure Statement” means the Disclosure Statement for Debtors’ Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, filed on April 30, 2013
[Docket No. 3651], as such disclosure statement may be amended, modified or
supplemented in accordance with the terms hereof.

“EBP Environmental Response Action” means any action by DEC involving the
investigation, remediation, corrective action, closure, and post-closure
activities at the Park and in and near the Genesee River that are: (i) required
pursuant to the permit issued to Kodak by DEC under the State Resource
Conservation and Recovery Act, ECL § 27-0900 et seq. and 6 NYCRR Part 373, (a
federally delegated and approved program under the Federal RCRA program, 42
U.S.C. § 6901 et seq.); or (ii) due to conditions giving rise to Kodak’s
environmental liabilities in existence prior to the Effective Date, including
without limitation environmental conditions found at the Park that resulted in
entry of a DEC Administrative Consent Order (No. R8-1046-95-02) dated
February 15, 1996, regarding the Weiland Road Landfill, an inactive hazardous
waste disposal site within the Park identified by DEC, including sites #
8288071; 828074; 828092 and 828082.

“Effective Date” means the effective date of the Plan.

“FOIL” has the meaning set forth in Article 6.14.

“Implementation Date” means the date that is the second business day following
the date on which the conditions set forth in Article 3.2 (other than those
conditions that by their nature are to be satisfied at the closing but subject
to the fulfillment or waiver of those conditions) have been satisfied or waived,
or such other date as the Parties may agree.

“Kodak EBP Lease Rates” means lease payments of (or otherwise equivalent use and
occupancy contributions equal to) at least $13,000,000 for calendar year 2014,
$12,000,000 for calendar year 2015, and $9,000,000 for calendar year 2016, in
each case plus all operating costs for the Minimum Kodak Footprint.

“Minimum Kodak Footprint” means use and occupancy at the Park by Kodak and/or
its affiliates, partners, customers, and suppliers of not less than
(i) 5.5 million square feet through 2013, (ii) 4.8 million square feet through
2014, (iii) 4.5 million square feet through 2015, (iv) 4.5 million square feet
through 2016, and (v) 1.8 million square feet for the foreseeable period after
2016 and including 2017, provided that (x) these amounts shall be reduced in
connection with divestitures or sales of operations by the corresponding space
associated with such divestitures or sales, and (y) use and occupancy for
periods after 2016 are based on current expectations and may change with a
material change in circumstances.

“Plan” means the Joint Chapter 11 Plan of Reorganization of Eastman Kodak
Company and its Debtor Affiliates, filed on April 30, 2013 [Docket No. 3650], as
such plan may be amended, modified or supplemented, provided that such
amendment, modification or supplementation is consistent with the terms hereof.

 

-3-



--------------------------------------------------------------------------------

“RCRA” means the Resource Conservation and Recovery Act, 42 USC § 6901 et seq.

“RCRA Corrective Action” means any “corrective action” within the meaning of
RCRA and the regulations thereunder.

“Settlement Approval Order” means an order by the Bankruptcy Court approving the
Settlement Motion, in form and substance reasonably satisfactory to the Parties.

“Settlement Motion” means a motion seeking approval of the ESD-RED Agreement and
Settlement Agreement pursuant to Rule 9019 of the Federal Rules of Bankruptcy
Procedure, in form and substance reasonably satisfactory to the Parties.

“Treat Wastewater” means treat and discharge at the Park’s wastewater treatment
center any leachate and contaminated groundwater collected as part of any EBP
Environmental Response Action.

“Trust” has the meaning set forth in Article 3.1(a).

“Trust Agreement” has the meaning set forth in Article 3.1(a).

“US Covenant Condition” has the meaning set forth in Article 3.2(e).

ARTICLE II

ACTIONS PRIOR TO THE IMPLEMENTATION DATE

2.1 Bankruptcy Court Approval. As soon as practicable and in any event within
ten days of the date hereof, Kodak shall file the Settlement Motion and shall
provide notice of the relief requested in accordance with the case management
procedures in the Bankruptcy Case. Kodak shall use its commercially reasonable
efforts to cause the Settlement Approval Order to be entered on prior to the
30th day after the filing of the Settlement Motion.

2.2 Cooperation on Utility Purchase. ESD shall take actions reasonably
appropriate to support consummation of the Utility Purchase as contemplated by
the Amended Utility Purchase Agreement and the ESD-RED Agreement on the
Implementation Date, provided that neither ESD nor DEC shall have any obligation
to support the Utility Purchase until satisfaction or waiver of the US Covenant
Condition.

(a) ESD shall recommend to PSC that it provide appropriate authorizations,
consents, permits and approvals contemplated by the Amended Utility Purchase
Agreement and/or the ESD-RED Agreement to be provided by PSC and take all
actions reasonably appropriate in connection with the Utility Purchase; and

 

-4-



--------------------------------------------------------------------------------

(b) On the Implementation Date, ESD shall enter into definitive documentation
with RED pursuant to which ESD shall provide RED with (i) non-recourse grants of
at least $3,600,000, contingent upon closing, and (ii) a loan of not less than
$3,500,000 with a term of not less than 20 years and an interest rate of not
more than 200 basis points above New York State borrowing costs for similar
maturity debt, all of which may be contingent upon acquisition investments and
subsequent investments totaling not less than $4,000,000 by RED in
efficiency-enhancing improvements at the utility operations, such loan to be
secured by a blanket lien on the assets of RED but not by any guarantee by or
lien on any assets of any member or affiliate of RED.

2.3 Plan Support. Kodak agrees to use its reasonable efforts to obtain approval
of a Disclosure Statement and confirmation of a Plan that is consistent with
this Settlement Agreement and the Minimum Kodak Footprint. So long as the
Disclosure Statement and Plan are consistent with this Settlement Agreement and
the Minimum Kodak Footprint, each of the DEC and ESD shall (i) not take any
other action, directly or indirectly, that could prevent, interfere with, delay
or impede the approval of the Disclosure Statement and confirmation of the Plan;
(ii) not, directly or indirectly, vote in favor of, support, solicit, assist,
encourage, or participate, in any way, in the formulation, pursuit, or support
of any alternative restructuring or reorganization of the Debtors (or any plan
or proposal in respect of the same) other than as contemplated by the Plan; and
(iii) in the case of DEC, following approval of the Disclosure Statement by the
Bankruptcy Court and the commencement of solicitation of creditors to approve of
the Plan, timely vote or cause to be voted all of the DEC Claims to approve the
Plan.

2.4 Cooperation in United States Discussions. DEC shall provide all information
reasonably available and requested by Kodak and shall not interfere in Kodak’s
discussions with the United States regarding the covenant not to sue and
contribution protection contemplated by Article 3.2(e).

2.5 Joint Public Announcement. The Parties shall agree on a mutually acceptable
press release with respect to the execution of this Settlement Agreement.

ARTICLE III

IMPLEMENTATION

3.1 Transactions on the Implementation Date. On the Implementation Date, upon
satisfaction of the conditions set forth in Article 3.2:

(a) Kodak shall (i) execute and deliver the Environmental Response Trust
Agreement attached as Exhibit A hereto (“the “Trust Agreement”) and establish
the environmental response trust contemplated thereby (the “Trust”), (ii) upon
DEC’s instruction, deposit in the Trust all funds presently held in trust for
RCRA financial assurances (in a cash amount not less than $22,900,000),
(iii) use commercially reasonable efforts to assign to the Trust all available
insurance policies, all existing third-party contracts acceptable to the Trust,
all warranties running to the benefit of Kodak, and all rights to reimbursement
and/or contribution

 

-5-



--------------------------------------------------------------------------------

held by Kodak, in each case to the extent relating to any EBP Environmental
Response Actions and (iv) transfer and assign to the Trust its interests in
personal property, equipment and fixtures used for performing any EBP
Environmental Response Actions on site, including, without limitation, all
equipment and fixtures presently used in connection with the RCRA corrective
action or collection of contaminated groundwater or leachate set forth on
Schedule 3.1(a) hereto.

(b) Subject to the satisfaction or waiver of the applicable conditions in the
Amended Utility Purchase Agreement, at the closing of the Utility Purchase Kodak
shall procure that RED directly deposit in the Trust a cash amount of not less
than $8,500,000 in satisfaction of RED’s obligations to fund the Trust as set
forth in the Amended Utility Purchase Agreement;

(c) DEC shall have an allowed administrative claim under Section 503(b) of the
Bankruptcy Code against Kodak, the payment of which shall be deposited in the
Trust (the “Allowed Post-Petition Trust Claim”) in an amount equal to
(x) $49,000,000 minus (y) the sum of the amounts made available for deposit in
the Trust by Kodak and RED on the Implementation Date, which Allowed
Post-Petition Trust Claim shall be paid as provided in Article 4.3;

(d) DEC shall execute and deliver to Kodak a covenant not to sue for EBP
Environmental Response Actions or other environmental liabilities associated
with current and former parcels of the Park in existence prior to the
Implementation Date in the form attached as Exhibit B hereto (the “DEC
Covenant”), it being understood that the DEC Covenant shall not be effective
until the Allowed Post-Petition Trust Claim has been paid in full in cash and
deposited in the Trust in accordance with Article 4.3;

(e) In full and final settlement of the DEC Claims, without further action by
any Party or the Bankruptcy Court, the DEC Claims shall be allowed by
stipulation in the Bankruptcy Case as pre-petition general unsecured claims in
the aggregate amount of $11,285,000.

(f) Kodak shall pay as an allowed administrative expense claim all reasonable
and documented attorneys’ fees and expenses, including but not limited to those
fees and expenses paid to their technical consultants, incurred by ESD to Bryan
Cave LLP and Knauf Shaw LLP in connection with services provided by such firms
to ESD and the New York State Attorney General in connection with the
negotiation, execution, delivery, approval and enforcement of this Settlement
Agreement, up to $750,000; and

3.2 Conditions to Implementation. The transactions to occur on the
Implementation Date are subject to the satisfaction or waiver by each Party of
the following conditions precedent:

(a) the Settlement Approval Order shall have been entered by the Bankruptcy
Court and shall not be subject to stay or have been vacated or reversed;

 

-6-



--------------------------------------------------------------------------------

(b) the Utility Purchase shall have been consummated in accordance with the
Amended Utility Purchase Agreement and all conditions precedent to Kodak’s
obligations thereunder shall have been satisfied or waived by Kodak;

(c) the Amended Utility Purchase Agreement and the ESD-RED Agreement shall be in
full force and effect and no amendment shall have been made thereto that is
materially adverse to any Party without the consent of such Party;

(d) the Trust Agreement shall have been executed and delivered by the parties
thereto and shall be in full force and effect;

(e) unless otherwise waived by Kodak, the United States shall have delivered a
covenant not to sue and contribution protection pursuant to applicable federal
environmental law, including without limitation RCRA and Section 113(f)(2) of
CERCLA concerning liabilities or potential liabilities to the United States
associated with the Park or historical discharges from the Park to the Genesee
River (such condition to implementation the “US Covenant Condition”);

(f) ESD and DEC shall have obtained all necessary approvals as legally required;
and

(g) each Party shall have made the other deliveries and taken the actions
contemplated by Article 2.2 and Article 3.1, subject only to the deliveries to
be made and the other actions to be taken on the Implementation Date.

3.3 Termination. The obligations of the Parties under this Settlement Agreement
shall terminate upon written notice by any Party at any time on or after
July 31, 2013 if the Implementation Date has not occurred at the time of such
notice, provided that (a) a termination notice executed and delivered by a Party
in material breach of its obligations under this Settlement Agreement shall not
be effective, and (b) the obligations of the Parties under Articles 6.2, 6.7,
6.13 and 6.14 shall survive such termination.

ARTICLE IV

PARTIES’ OBLIGATIONS AFTER IMPLEMENTATION

4.1 Minimum Kodak Footprint. Kodak will prosecute a Plan prior to the Effective
Date and, subject to Article 4.2, use and occupy the Park after the Effective
Date consistent with the Minimum Kodak Footprint and the terms and conditions of
this Settlement Agreement. In the event that Kodak consummates the
previously-announced disposition of its Document Imaging and Personalized
Imaging businesses to affiliates of the Kodak Pension Plan, (a) Kodak shall
enter into one or more leases with the new owners and operators of such
businesses pursuant to which the tenants will lease at least 300,000 square feet
within building 205 for a period of five or more years (with at least three
years committed) on such terms as Kodak and the tenants may agree (the “DI/PI
Lease”) and (b) the Minimum Kodak Footprint shall be reduced accordingly.

 

-7-



--------------------------------------------------------------------------------

4.2 Sale of the Park. With respect to any sale or disposition of all or
substantially all of Kodak’s ownership interests in the Park:

(a) such sale or disposition shall be subject to the DI/PI Lease, which shall
continue to reflect the applicable requirements of Article 4.1;

(b) the purchase contract shall require the purchaser to enter into a lease or
leases with Kodak for Kodak’s continued occupancy and use of the Park on terms
reasonably acceptable to ESD consistent with the Minimum Kodak Footprint (as
reduced in accordance with Article 4.1) at the Kodak EBP Lease Rates through
2016, and thereafter, on terms reasonably acceptable to ESD, unless ESD
otherwise agrees;

(c) each of ESD and Kodak shall work together in good faith and take such
actions as the other may reasonably request to ensure that: (i) the purchaser
enjoys the benefit of the Trust, the DEC Covenant and all of the undertakings of
ESD set forth in this Settlement Agreement and (ii) in the case of a sale of all
or substantially all of Kodak’s ownership interests in the Park; (x) the
purchaser is creditworthy, responsible and has the competence, commitment and
financial ability to maintain and improve the Park to attract and retain leading
technological and industrial tenants; and (y) such sale is an arms-length market
transaction and shall not result in a material adverse impact on the remaining
tenants at the Park;

(d) in the case of a sale of all or substantially all of Kodak’s ownership
interest in the Park, such sale shall be subject to the reasonable approval of
ESD that the purchaser meets the standards described in Articles 4.2(c)(ii) and
4.4; and

(e) ESD and DEC shall be third-party beneficiaries of the purchaser’s
post-closing obligations under any such sale or disposition agreement.

4.3 Allowed Post-Petition Trust Claim.

(a) The Allowed Post-Petition Trust Claim (i) shall not bear interest and
(ii) shall be prepayable by Kodak in cash in whole or in part at any time.

(b) The Allowed Post-Petition Trust Claim is personal to the Trust and not
transferrable without the prior written consent of Kodak, which consent Kodak
may withhold in its sole discretion, and any transfer without such consent shall
be null and void.

(c) The Plan shall provide that the Allowed Post-Petition Trust Claim shall be
paid in cash on or prior to the Effective Date.

 

-8-



--------------------------------------------------------------------------------

4.4 Ongoing Cooperation. With respect to a sale or disposition of any ownership
interest in the Park from Kodak after the date hereof (other than to RED), the
purchase contract shall require the purchaser to:

(a) provide all commercially reasonable ongoing cooperation with DEC and the
Trustees of the Trust so that the EBP Environmental Response Actions are
performed as efficiently and cost effectively as practicable;

(b) solely to the extent the sale or disposition relates to an ownership
interest in wastewater utilities at the Park, Treat Wastewater without cost or
expense to the Trust and agree that any future transfer of an ownership interest
in wastewater utilities at the Park to a party that does not covenant to Treat
Wastewater at no cost or expense to the Trust shall be null and void;

(c) (i) retain and maintain for a reasonable period of time all records, files
and information in its possession with regard to the implementation of EBP
Environmental Response Actions; (ii) promptly, upon request, allow DEC and the
Trust reasonable access to such records, files and information (including,
without limitation, but subject to applicable privacy rules, any information on
file regarding contractors, consultants and prior employees); and (iii) provide
DEC and the Trust with reasonable access upon advanced written notice to real
property or facilities for the portions of the Park under their control as
necessary to implement, manage and perform EBP Environmental Response Actions;

(d) provide DEC with reasonable access to the real property, facilities,
information and records reasonably necessary to the conduct of EBP Environmental
Response Actions at the Park;

(e) take all commercially reasonable measures to cooperate with any action by
DEC in response to conditions giving rise to EBP Environmental Response Actions
at the Park;

(f) maintain existing institutional and engineering controls at the Park and, in
the event Kodak or such purchaser modifies any surface feature in a manner that
adversely affects DEC’s actions at the Park or institutional or engineering
controls at the Park, cooperate with DEC and, at Kodak or such purchaser’s cost
and expense, establish any controls reasonably required in connection with such
modifications; and

(g) provide, in the case of Kodak or any purchaser that has acquired all or
substantially all of Kodak’s ownership interests in the Park after the date
hereof, (i) ESD with an annual statement indicating Kodak’s expected annual
occupancy costs and utility usage at the Park for three years following the
Implementation Date, with each statement to be provided not later than the
anniversary of the Implementation Date, and (ii) ESD and DEC with such other
information concerning the Park as they reasonably request, including projected
occupancy and utilization needs at the Park in form and substance reasonably
acceptable to ESD and DEC.

4.5 Information Sharing. Subject to Article 6.14, Kodak and DEC acknowledge and
agree that information related to EBP Environmental Response Actions may be
shared, in either party’s discretion, and subject to advance written notice and
reasonable confidentiality undertakings, with other parties having an interest
in the Park or the performance of the EBP Environmental Response Actions,
including without limitation, Park purchasers and tenants, the City of
Rochester, Monroe County, New York State, and the U.S. Environmental Protection
Agency.

 

-9-



--------------------------------------------------------------------------------

4.6 DEC Cooperation. Before undertaking any material modification to projected
EBP Environmental Response Actions, DEC shall give notice of such modification
to Kodak and any future Park owners and thereby provide the opportunity to
review and comment. DEC agrees to review and consider in good faith any comments
submitted by Kodak and any future Park owners concerning such proposed
modifications.

4.7 Limitation on Trust and DEC’s Obligations.

(a) Neither DEC nor the Trust shall be responsible for costs associated with
(i) building demolition and/or site redevelopment at the Park (including without
limitation, abatement of any asbestos; lead-based paint; urea formaldehyde
insulation; polychlorinated biphenyls or mercury above-ground or in structures;
construction, including de-watering during construction; soil management or
other reconfiguration of surface features); or (ii) operation, maintenance,
replacement or retirement of the power plant, the wastewater treatment plant or
any other utilities. All such obligations and responsibilities shall be
performed by the owner of the applicable portion of the Park (or on its behalf
by an operator of the Park), or by RED with respect to its utility operations
and their successor and assigns, and Kodak shall assure that such obligations
are assigned to and assumed by such owner or by RED, as the case may be, to the
extent required by applicable law.

(b) Neither DEC nor the Trust shall be responsible for personal injury claims
(i) based upon hazardous substances, hazardous waste, pollutants or petroleum
products alleged to have been used or disposed of by Kodak, or otherwise
emanating, or which have emanated from, the Park prior to the Implementation
Date or (ii) with respect to exposures relating to aboveground structures or
activities following the Implementation Date.

(c) The Trust shall not be responsible for any environmental remediation at any
location used or alleged to have been used by Kodak other than (i) locations
currently or formerly part of the Park or (ii) impacts arising out of historical
discharges to the Genesee River for treatment, storage or disposal. Any
responsibility under applicable law for such environmental remediation shall be
retained by Kodak and Kodak shall indemnify, defend and hold DEC and the Trust
harmless from all damages and claims, including reasonable attorneys’ fees and
expenses, arising out of, or connected with, the foregoing.

4.8 Sterling 2 and 3 Sites. Nothing herein shall alter Kodak’s rights or
responsibilities concerning implementation of the records of decision in
accordance with the applicable consent orders governing the Sterling 2
site (registry site #442010, Order on Consent # A4-0344-9607, dated January 28,
1997 and Record of Decision dated March 28, 1996) or the Sterling 3
site (registry site # 442011, Orders on Consent #A4-0281-9204 and A4-0624-08-09,
dated March 29, 1994 and August 5, 2010 and Records of Decision dated March 31,
1992 and March 30, 2009, as well an Explanation of Significant Difference,
issued on July 26, 2000).

 

-10-



--------------------------------------------------------------------------------

ARTICLE V

THE TRUST

5.1 Purpose of Trust. The purpose of the Trust shall be to provide funds to
allow DEC to implement such EBP Environmental Response Actions as DEC deems
reasonable and necessary, including investigation, environmental remediation,
corrective action, post-closure care, operation and maintenance or monitoring at
the Park and the Genesee River due to hazardous substances, hazardous waste,
pollutants or petroleum products disposed of at, or otherwise emanating from, or
which have emanated or been discharged from, the Park. Subject to Article 4.6
(DEC Cooperation), DEC shall have the right, in its sole discretion, and without
approval from Kodak or any third party, including any third party who takes any
interest in the Park from Kodak, to direct the EBP Environmental Response
Actions, including selection of trustees, any remedy and contractor(s) and
consultant(s). Except as necessary to respond to an imminent and substantial
risk to public health or the environment, DEC shall (a) undertake EBP
Environmental Response Actions in a manner that does not result in any material
disruption to current and planned commercial activities at the Park and (b) work
with owners and tenants at the Park in good faith to minimize disruptions and
any material adverse impacts to the continued use of the Park as a technology
center and industrial complex.

5.2 Residual Trust Funds. Any funds remaining in the Trust upon completion of
all required EBP Environmental Response Actions shall be distributed to DEC to
be used for any lawful purpose in DEC’s sole discretion.

5.3 DEC Oversight. DEC shall have oversight of the Trustees and Trust activities
for funding expenditures, operating expenses, monitoring, testing and
remediation costs, selection of contractors, selection of consultants, and all
related matters. In order to assure implementation of the purposes of the Trust
as set forth in Article 5.1 (Purpose of Trust) above, DEC shall have the right,
in its sole discretion, to direct and fund from the Trust EBP Environmental
Response Actions or to elect to perform corrective action activities at the Park
itself using Trust funds.

5.4 Trust Accounting. The Trust shall provide Kodak with an annual accounting.
Upon reasonable request, but not more frequently than annually, DEC or the Trust
shall provide a report to Kodak and any future Park owners which outlines EBP
Environmental Response Actions completed in the preceding year and includes a
projection of EBP Environmental Response Actions planned for the next year.

ARTICLE VI

ADDITIONAL PROVISIONS

6.1 Notices. All notices or other communications pursuant to this Settlement
Agreement shall be in writing and shall be deemed valid and sufficient if
delivered by personal service or overnight courier or if dispatched by
registered mail, postage prepaid, or, if dispatched by electronic mail, promptly
confirmed by letter dispatched as above provided, addressed as follows:

 

-11-



--------------------------------------------------------------------------------

If to: Kodak

Eastman Kodak Company

343 State Street

Rochester, New York 14650

Attn: General Counsel

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad St.

New York, New York 10004

Attn: Andrew G. Dietderich

If to: ESD

Empire State Development

633 Third Avenue, 37th Floor

New York, New York 10017

Attn: President and CEO

Attn: General Counsel

With a copy (which shall not constitute notice) to:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attn: Lloyd Palans, Esq.

If to: DEC

New York State Department of Environmental Conservation

625 Broadway

Albany, New York 12233-1500

Attn: General Counsel

Any party may change its address by notice to the others given in the manner set
forth above. Notices and other communications rendered as herein provided shall
be deemed to have been given when received.

 

-12-



--------------------------------------------------------------------------------

6.2 Entire Agreement. This Settlement Agreement constitutes the entire agreement
between the Parties with respect to the subject matter addressed herein and
supersedes any prior written and/or verbal agreements.

6.3 Amendments. This Settlement Agreement may only be modified in a writing
signed by all of the Parties.

6.4 Headings. All headings and captions in this Settlement Agreement are for
convenience only and shall not be interpreted to enlarge or restrict the
provisions of the Settlement Agreement.

6.5 Construction. As used herein, (a) the plural shall include the singular, and
the singular shall include the plural, unless the context or intent indicates to
the contrary and (b) unless otherwise specified, references to agreements,
orders and other documents are references to the same as they may be amended
from time to time.

6.6 Waiver and Modification. The failure of the Parties to insist, in any one or
more instances, upon the strict performance of any of the covenants of this
Settlement Agreement, or to exercise any option herein contained, shall not be
construed as a waiver, or a relinquishment for the future, of such covenant or
option, but the same shall continue and remain in full force and effect.

6.7 Jurisdiction. The Parties (a) agree to submit to the jurisdiction of the
Bankruptcy Court and the Federal Courts in the Southern District of New York and
the state courts of the State of New York, as applicable, for purposes of all
legal proceedings arising out of, or in connection with, this Settlement
Agreement (provided that permitting or other matters not arising out of or in
connection with Bankruptcy Court approval of this Settlement Agreement shall be
heard in the state courts of the State of New York); (b) waive and agree not to
assert any objection that it may now or hereafter have to the laying of the
venue of such action brought in any such court or any claim that any such action
brought in such court has been brought in an inconvenient forum; (c) agrees that
the mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Article 6.1 or any other manner as may be
permitted by law shall be valid and sufficient service thereof; and (d) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

6.8 Counterparts and Facsimile Signatures. This Settlement Agreement may be
executed in counterparts and all such counterparts when so executed shall
together constitute the final Settlement Agreement as if one document had been
signed by all of the Parties. This Settlement Agreement may be executed by
e-mail copy and each signature thereto shall be and constitute an original
signature, as if all Parties had executed a single original document.

6.9 Further Necessary Actions. To the extent that any document is required to be
executed by any Party to effectuate the purposes of this Settlement Agreement,
the Party will execute and deliver such document or documents to the requesting
Party.

 

-13-



--------------------------------------------------------------------------------

6.10 Jointly Drafted. This Settlement Agreement is, and shall be deemed to be,
the product of joint drafting by the parties hereto and shall not be construed
against any of them as the drafter hereof.

6.11 Time is of the Essence. Time shall be of the essence with respect to each
and every of the various undertakings and obligations of the Parties as set
forth in the Settlement Agreement.

6.12 Successors and Assigns. All rights and obligations of the Parties hereunder
shall inure to the benefit of and shall bind their respective successors and
assigns, and specifically, this Settlement Agreement shall be binding upon Kodak
and its reorganized successors pursuant to the terms of Kodak’s plan of
reorganization as approved by the Bankruptcy Court. Kodak may assign its rights
and obligations under this Settlement Agreement in whole or in part to any
purchaser of all or substantially all of Kodak’s ownership interests in the Park
that assumes Kodak’s obligations hereunder and, upon and after such assignment
and assumption, Kodak shall be released from its obligations hereunder. Upon
request of Kodak, the Parties will execute and deliver documents evidencing any
such assignment and assumption.

6.13 No Third-Party Beneficiaries. Nothing in this Settlement Agreement,
expressed or implied, is intended to confer upon any party other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Settlement Agreement or the settlement effectuated hereby.

6.14 Confidentiality. This Settlement Agreement and information supplied to any
Party in connection with this Settlement Agreement or otherwise that is marked
“Confidential” contains confidential information (“Confidential Information”)
some of which may fall within the scope of Section 87(2)(d) of the Public
Officers Law (“FOIL”). If any Party receives Confidential Information it agrees
to hold such Confidential Information in the strictest confidence, except to the
extent required to be disclosed by law, regulation, judicial or administrative
process. Should ESD or DEC receive a FOIL request seeking Confidential
Information, it shall give Kodak prior written notice and the opportunity to
explain in more detail why the document is subject to an exception to disclosure
under FOIL.

6.15 Court Approval. The Parties’ obligations hereunder are not effective unless
and until approved by the Bankruptcy Court.

[SIGNATURE PAGE FOLLOWS]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto by their authorized representatives have
executed this instrument on the date set forth above.

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION, d/b/a EMPIRE STATE DEVELOPMENT By:
 

/s/ Kenneth G. Adams

  Name: Kenneth G. Adams   Title:   President and CEO THE NEW YORK STATE
DEPARTMENT OF ENVIRONMENTAL CONSERVATION By:  

/s/ Edward F. McTiernan

  Name: Edward F. McTiernan  

Title:   Deputy Commissioner and

            General Counsel

 

EASTMAN KODAK COMPANY

On behalf of itself and its affiliated debtors and debtors-in-possession

By:  

/s/ Antonio M. Perez

  Name: Antonio M. Perez   Title:   Chairman and CEO

[Signature Page to Settlement Agreement]

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

Trust Agreement



--------------------------------------------------------------------------------

ENVIRONMENTAL RESPONSE

TRUST FUND AGREEMENT

By and Among

Eastman Kodak Company and its

Affiliated Debtors and Debtors-in-Possession in Bankruptcy Case No. 12-10202

As Settlors

And

The Commissioner of the New York State Department of

Environmental Conservation

As Environmental Response Trust Beneficiary and Powers and Rights Holder

on Behalf of the Department

Dated: June     , 2013

 



--------------------------------------------------------------------------------

This ENVIRONMENTAL RESPONSE TRUST FUND AGREEMENT (“Trust Agreement”), is entered
into this      day of June    , 2013, by and among Eastman Kodak Company, a New
Jersey corporation, and its Affiliated Debtors and Debtors-in-Possession in
Bankruptcy Case No. 12-10202 (“Kodak” or “Settlor”) and the Commissioner of the
New York State Department of Environmental Conservation, as Environmental
Response Trust Beneficiary and Powers and Rights Holder on Behalf of the
Department of Environmental Conservation (collectively “DEC” or “Beneficiary”).

WHEREAS, Settlor’s principal manufacturing facility in New York State is Eastman
Business Park, a 1,200-acre technology center and industrial complex located in
at 1669 Lake Avenue, in the City of Rochester and Town of Greece, Monroe County,
New York (“EBP”). EBP covers more than 1,100 acres and includes more than 125
manufacturing buildings, 30 miles of roads, power generation facilities for
steam and electricity, an industrial sewer system linked with the Kings Landing
Treatment Facility, a sewer system linked to the Monroe County Sewage Treatment
Facility, railroad infrastructure, fire department, water treatment facilities,
a hazardous waste incinerator, and on-site landfills used for disposal of
commercial and industrial wastes, including hazardous wastes; and

WHEREAS, on January 19, 2012, Settlor filed for bankruptcy protection pursuant
to Chapter 11 of the United States Bankruptcy Code, 11 USC § 101 et seq. in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”); and

WHEREAS, on or about April 23, 2013, Settlor filed with the Bankruptcy Court a
Disclosure Statement (the “Disclosure Statement”) For Debtors’ Joint Plan Of
Reorganization Under Chapter 11 Of The Bankruptcy Code (the “Plan of
Reorganization”) and the Plan Of Reorganization (which may be amended, modified
and supplemented from time to time); and

WHEREAS, Settlor’s operations at EBP as set forth in the Settlement Agreement
and are and will be subject to regulation and enforcement by DEC pursuant to,
inter alia, various articles of the New York State Environmental Conservation
Law (“ECL”) and underlying regulations; and

WHEREAS, Settlor has certain environmental compliance obligations at and in the
vicinity of EBP that they wish to resolve; and

WHEREAS, on or about                    2013, Settlor, DEC, and the New York
State Urban Development Corporation, doing business as Empire State Development
(“ESD”), a public benefit corporation of the State of New York, entered into the
Settlement Agreement dated                    , 2013, and attached hereto as
Appendix B (the “Settlement Agreement”), pursuant to which Settlor has agreed,
upon approval of the Bankruptcy Court Order approving the Settlement Agreement
and upon the occurrence of certain conditions, to establish and fund the Trust
(as defined below) in the amount of forty-nine million dollars ($49,000,000) for
the purpose of resolving certain of their ongoing environmental compliance
obligations at and in the vicinity of EBP; and



--------------------------------------------------------------------------------

WHEREAS, DEC has agreed to accept establishment and full funding of the Trust as
full settlement of Settlor’s RCRA EBP Environmental Response Actions (as defined
below) requirements for the “Pre-Existing Environmental Liabilities” and to
provide a covenant not to sue in substantially the same form as the Covenant Not
to Sue that is attached hereto as Appendix A (the “DEC Covenant”); and

WHEREAS, the Settlement Agreement and Settlor’s Plan of Reorganization provide
for the execution of the Settlement Agreement and this Trust Agreement, and the
creation of the Trust to be administered by the Beneficiary and the Trustee
(each as defined below); and

WHEREAS, this Trust Agreement and the Settlement Agreement shall govern the
Trust;

NOW, THEREFORE, Settlor and the Beneficiary, in consideration of the foregoing
premises and the mutual covenants and agreements contained herein and in the
Settlement Agreement, agree as follows:

6.15 Definitions. As used in this Trust Agreement, capitalized terms defined in
the Preamble or Recitals have the meanings specified therein and other
capitalized terms have the following meanings:

6.15.1 The term “Beneficiary” means the Commissioner of the New York State
Department of Environmental Conservation on behalf of DEC, or the Commissioner’s
duly appointed designee, as Environmental Response Trust Beneficiary and Powers
and Rights Holder.

6.15.2 The term “Commissioner” means the Commissioner of the DEC, or the
Commissioner’s duly appointed designee.

6.15.3 The term “Trustee” means the trustee of the Trust proposed by the
Settlors and approved by the Beneficiary in accordance with the requirements of
this Agreement, and any successor trustee.

6.15.4 The term “Effective Date” means the date set forth in Settlor’s Plan of
Reorganization and in the order confirming the Plan by the Bankruptcy Court.

6.15.5 The term “ Environmental Response Actions” means the investigation,
remediation, corrective action, closure, and post-closure activities at EBP and
in and near the Genesee River that are: (i) required pursuant to the permit
issued to Kodak by DEC under the State Resource Conservation and Recovery Act,
ECL § 27-0900 et seq. and 6 NYCRR Part 373, (a federally delegated and approved
program under the Federal RCRA program, 42 U.S.C. § 6901 et seq.); or (ii) due
to conditions giving rise to Kodak’s environmental liabilities in existence
prior to the Effective Date, including without limitation environmental
conditions found at EBP that resulted in entry of a DEC Administrative Consent
Order (No. R8-1046-95-02) dated February 15, 1996, regarding the Weiland Road
Landfill, an inactive hazardous waste disposal sites within EBP identified by
DEC, including sites # 8288071; 828074; 828092 and 828082.

6.16 Purpose of the Trust, Construction and Interpretation.

 

2



--------------------------------------------------------------------------------

6.16.1 The purposes of the Trust is to conduct, manage and/or fund Environmental
Response Actions in accordance with the provisions of this Trust Agreement.

6.16.2 The Trust is hereby created as a qualified settlement fund within the
meaning of, and pursuant to, Subchapter A, Section 1.468B-1 of the United States
Treasury Regulations promulgated under the Internal Revenue Code.

6.16.3 Where the provisions of this Trust Agreement or the Settlement Agreement
conflict with or are irreconcilable with the provisions of the Plan of
Reorganization, the terms of this Trust Agreement and the Settlement Agreement
shall govern. The provisions of this Trust Agreement shall be interpreted in a
manner consistent with the Settlement Agreement.

6.16.4 The Trust has no objective to engage in any trade or business and shall
not be deemed to be engaging in any trade or business. The Trustee shall have no
authority to engage in any trade or business. The performance by the Trustee of
its duties under this Trust Agreement and the Settlement Agreement shall not be
considered to be the engagement in a trade or business.

6.17 Establishment of Trust. Settlor hereby establishes an environmental trust
fund (the “Trust”) for the benefit of the Commissioner on behalf of DEC, and for
the benefit of the Commissioner of the United States Environmental Protection
Agency (“EPA”) on behalf of EPA, as secondary beneficiary (the “Secondary
Beneficiary”), pursuant to this Trust Agreement and the Settlement Agreement. As
of the Effective Date, Settlor shall appoint a Trustee acceptable to the
Beneficiary who shall have all the rights, powers and duties set forth herein
and in the Settlement Agreement with respect to accomplishing the purpose of the
Trust, as set forth below. Settlor and the Trustee intend that DEC shall have
the authority to determine appropriate Environmental Response Actions and
approve funding for such actions through the Trustee.

6.18 Transfer of Funds to the Environmental Response Trust. The Settlors shall
fund the Environmental Response Trust Fund in the amount of forty-nine million
dollars ($49,000,000) as set forth in the Settlement Agreement.

6.19 Funding and Disbursements for Environmental Response Actions.

6.19.1 DEC shall have the right, in its sole discretion, and without approval
from any third-party including the Settlor or any third-party who takes any
interest in EBP from the Settlor, to direct Environmental Response Actions,
including but not limited to the selection and/or termination of a Trustee; the
evaluation and selection of any remedy, or implementation of any corrective
action, closure and/or post closure activities within the meaning of 6 NYCRR
Part 373; and the selection and/or termination of contractor(s) and/or
consultant(s). Trust funds shall be used exclusively to fund Environmental
Response Actions and for no other purpose.

6.19.2 The Trustee shall within 15 days of a duly issued written directive from
the Commissioner make payment from the Fund to provide for the payment of the
costs incurred and covered by this Trust Agreement and the Settlement Agreement.
The Trustee shall reimburse DEC or such other persons as specified by the
Commissioner from the Trust Fund for the expenditures of such covered
Environmental Response Actions in such amounts as the Commissioner directs.

 

3



--------------------------------------------------------------------------------

6.19.3 The Trustee shall have the obligation to provide written confirmation to
the Commissioner or his designee and to the Secondary Beneficiary of all
payments/disbursements directed to be made by the Commissioner.

6.19.4 The Trust shall not be responsible for any costs associated with:
(i) building demolition and/or site redevelopment at EBP (including but not
limited to abatement of any asbestos; lead based paint; urea formaldehyde
insulation; PCBs; or mercury; or construction, including de-watering during
construction; soil management or other reconfiguration of surface features); or
(ii) operation, maintenance, replacement or retirement of the waste water
treatment plant and power plant, including boilers, electric-generating steam
turbines, air compressors, nitrogen system, steam turbine, motor driven
refrigeration units and related distribution systems and piping; the
demineralized water plants, high purity water treatment plant, wastewater
purification plant, water intakes, reservoirs and cooling towers, pumping
stations, filtration and treatment equipment, nitrogen generation system, and
liquid nitrogen vaporization system and related distribution systems and piping;
or any other assets used to provide utility services. The Trust shall have no
liability for the real property located at EBP; title to EBP real property shall
be retained by the Settlor and/or any third party to which the Settlor sells or
transfers such real property.

6.20 Trustee, Authority and Management. The Trustee shall have the authority to
invest and reinvest the principal and income of the Trust in demand and time
deposits, such as certificates of deposit, in banks or other savings
institutions whose deposits are federally insured, or other liquid investments,
such as U.S. Treasury bills, or such other investment as approved by DEC, and
shall keep the Trust invested as a single fund, without distinction between
principal and income, in accordance with general investment policies and
guidelines which the DEC may communicate in writing to the Trustee from time to
time, subject, however, to the provisions of this section. In investing,
reinvesting, exchanging, selling, and managing the Trust, the Trustee shall
discharge his or her duties with respect to the trust fund solely in the
interest of the Beneficiary and the Secondary Beneficiary and with the care,
skill, prudence, and diligence under the circumstances then prevailing which
persons of prudence, acting in a like capacity and familiar with such matters,
would use in the conduct of an enterprise of a like character and with like
aims, except that nothing in this Section 6 shall be construed as authorizing
the Trustee to cause the Trust to carry on any business or to derive any gains
there from, including without limitation, the business of an investment company,
or a company “controlled” by an “investment company,” required to register as
such under the Investment Company Act of 1940, as amended. The sole purpose of
this Section 6 is to authorize the investment of the funds in the Trust or any
portions thereof as may be reasonably prudent pending use of the proceeds for
the purposes of the Trust.

6.21 Beneficiary and DEC Authority, Rights and Powers. The Beneficiary shall
have the authority in its discretion to retain or terminate the Trustee, or any
contractor and/or consultant; to conduct audits of the Trust; to receive copies
of all payments and disbursements from the Trust and all Trust bank statements
and records. The Trustee shall provide any information requested by the
Beneficiary or his designee, or by the Secondary Beneficiary, within ten days of
such request.

 

4



--------------------------------------------------------------------------------

6.22 Residual Funds. Any funds remaining in the Trust upon completion of all
required Environmental Response Actions shall be distributed to DEC to be used
for any lawful purpose within DEC’s sole discretion; it being understood that
the determination of whether all required Environmental Response Actions have
been completed shall be made jointly by DEC and EPA.

6.23 Trust Fund Expenses. All commissions and fees incurred by the Trustee in
connection with the administration of the Trust, the compensation of the
Trustee, and all of the proper charges and disbursements of the Trustee shall be
paid from the Trust. With respect to any litigation by the Trustee on behalf of
the Trust to exercise any right to reimbursement and/or contribution assigned by
Kodak to the Trust pursuant to section 3.1(a)(iii) of the Settlement Agreement,
the Trustee shall obtain the written consent of the Beneficiary prior to
initiating such litigation.

6.24 Annual Valuation. The Trustee shall annually, at least 30 days prior to the
anniversary date of establishment of the Trust, furnish to Settlor, to the
Commissioner and to the Secondary Beneficiary a statement confirming the value
of the Trust and an accounting of all disbursements, fees and income of the
Trust for the year. Any securities in the Trust shall be valued at market value
as of no more than 60 days prior to the anniversary date of the establishment of
the Trust. Upon reasonable request, but not more frequently than annually, DEC
or the Trustee shall provide a report to the Settlors and any future EBP owners
which outlines Environmental Response Actions completed in the preceding year
and includes a projection of Environmental Response Actions planned for the next
year.

6.25 Advice of Counsel. Trustee may from time to time, and with the written
permission of the Commissioner, which permission shall not be unreasonably
withheld, consult with counsel approved by DEC with respect to any question
arising as to the construction of this Trust Agreement or any action to be taken
hereunder. The Trustee shall be fully protected, to the extent permitted by law,
in acting upon the advice of counsel, but in no event shall the Trustee assert
any attorney-client or other privilege as to the Beneficiary.

6.26 Trustee Compensation. The Trustee shall be entitled to reasonable
compensation for its services and reimbursement of expenses as agreed upon in
writing by the Commissioner, and such compensation shall be paid out of the
Trust.

6.27 Removal of Trustee; Successor Trustee. The Trustee may resign but only upon
sixty 60 days written notice to DEC and to the Secondary Beneficiary. In no
event shall such resignation be effective until DEC has appointed a successor
Trustee, who accepts such appointment and is provided no less than ten
(10) business days to confer with the resigning Trustee regarding Trust
operations. DEC may terminate and/or replace the Trustee in its sole discretion.
Any successor Trustee shall have the same powers and duties as those conferred
upon the Trustee pursuant to this Trust Agreement and the Settlement Agreement.
Upon a successor Trustee’s acceptance of the appointment, the Trustee shall
assign, transfer, and pay over all documents and information to the successor
trustee regarding the Trust. If for any reason DEC cannot or does not act in the
event of the resignation of the Trustee, the Trustee may apply to a court of
competent jurisdiction for the appointment of a successor Trustee or for relief
or instruction. Any expenses incurred by the Trustee as a result of any of the
acts contemplated by this section shall be paid as provided in this Trust
Agreement.

 

5



--------------------------------------------------------------------------------

6.28 Instructions to the Trustee. All orders, requests, and instructions by DEC
to the Trustee shall be in writing, signed by such persons as are designated in
the attached Appendix C or such other designees as the Commissioner may
designate in writing to the Trustee. The Trustee shall act and shall be fully
protected in acting without inquiry in accordance with DEC’s orders, requests,
and instructions. The Trustee shall have the right to assume, in the absence of
written notice to the contrary, that no event constituting a change or a
termination of the authority of any person to act on behalf of the Commissioner
hereunder has occurred. The Trustee shall have no duty to act in the absence of
such orders, requests, and instructions from the Commissioner except as provided
for herein.

6.29 Amendment of Trust Agreement. This Trust Agreement may be amended in a
manner not materially adverse to Kodak or any EBP Party (as defined in the DEC
Covenant) by an instrument in writing executed by the Trustee and the
Commissioner.

6.30 Irrevocability and Termination. Subject to the right to amend this Trust
Agreement as provided in Section 15 hereof, this Trust shall be irrevocable and
shall continue until terminated at the written notice of the Commissioner. Upon
termination of the Trust, all remaining trust property, less final trust
administration expenses, shall be delivered to DEC.

6.31 Immunity and Indemnification. The Trustee shall not incur personal
liability of any nature in connection with any act or omission, made in good
faith, in the administration of the Trust, or in the carrying out of any
directions by DEC issued in accordance with this Trust Agreement.

6.32 Choice of Law. This Trust Agreement shall be administered, construed, and
enforced according to the laws of the State of New York.

6.33 Interpretation. As used in this Trust Agreement, words in the singular
include the plural and words in the plural include the singular. The descriptive
headings for each section of this Trust Agreement shall not affect the
interpretation or the legal efficacy of this Trust Agreement.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Trust Agreement to be executed
by their respective officers duly authorized and their corporate seals to be
hereunto affixed and attested as of the date first above written. The parties
below certify that the wording of this Agreement is identical to the wording
specified in 6 NYCRR 373-2.8(j)(1) as such regulations were constituted on the
date first above written.

 

EASTMAN KODAK COMPANY _________________________ [Name and Title]

ATTEST:

_________________________

[Name and Title]

 

COMMISSIONER OF THE NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION, AS
ENVIRONMENTAL RESPONSE TRUST BENEFICIARY AND POWERS AND RIGHTS HOLDER ON BEHALF
OF THE DEPARTMENT OF ENVIRONMENTAL CONSERVATION _________________________ [Name
and Title]

ATTEST:

_________________________

[Name and Title]

On this          day of                     , 2013, before me personally came to
me known who, by me duly sworn, did depose and say that (s)he resides in; that
(s)he is the officer of, the corporation described in and which executed the
within Trust Agreement; that (s)he knew the seal of said corporation; that the
seal affixed to said instrument was such corporate seal; that it was so affixed
by order of the board of directors of said corporation, and that (s)he signed
his/her name thereto by like order.

____________________________ Notary Public

 

7



--------------------------------------------------------------------------------

EXHIBIT B

DEC Covenant



--------------------------------------------------------------------------------

AGREEMENT WITH COVENANTS NOT TO SUE

INTRODUCTION

THIS AGREEMENT WITH COVENANTS NOT TO SUE (this “Covenant”) is made this         
day of                     2013 by and between the New York State Department of
Environmental Conservation (“DEC”) and Eastman Kodak Company (“Kodak”) (DEC and
Kodak are collectively referred to as the “Parties”).

BACKGROUND

WHEREAS, Eastman Business Park (“EBP”) covers more than 1,100 acres and is
located at 1669 Lake Avenue, in the City of Rochester and Town of Greece, New
York. EBP includes more than 125 manufacturing buildings, 30 miles of roads,
power generation facilities for steam and electricity, an industrial sewer
system linked with the Kings Landing Treatment Facility, a sewer system linked
to the Monroe County Sewage Treatment Facility, railroad infrastructure, fire
department, water treatment facilities, a hazardous waste incinerator, and
on-site landfills used for disposal of commercial and industrial wastes,
including hazardous wastes.

WHEREAS, portions of EBP are presently owned and/or operated by Kodak as a
debtor-in-possession in Bankruptcy Case No. 12-10202 (ALG) (the “Bankruptcy
Case”) pending in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”).

WHEREAS, Kodak’s operations at EBP are subject to regulation by DEC pursuant to,
inter alia, New York State Environmental Conservation Law (“ECL”); New York
State Navigation Law (“NL”); the Federal Resource Conservation and Recovery Act
(“RCRA”); the Comprehensive Environmental Responsibility Compensation and
Liability Act (“CERCLA”); the Clean Air Act (“CAA”) and the Clean Water Act
(“CWA”).

WHEREAS, There have been permitted and unpermitted air emissions, discharges of
wastewater and storm water as well as releases of hazardous substances and
hazardous wastes, as those terms are defined by 42 U.S.C. 9601(14), 42 U.S.C.
6903(5) and 6 NYCRR 371.1 which have resulted in contamination of soil and
groundwater at EBP as well as sediments and surface waters in areas adjoining
EBP. In response to contamination at EBP, DEC issued DEC Permit
#8-2614-0205/00/04 (the “RCRA Permit”) to Kodak. DEC issued the RCRA Permit
pursuant to 6 NYCRR 373. The RCRA Permit sets forth detailed operation, closure
and post-closure care and maintenance requirements, as well as corrective action
requirements for EBP.

WHEREAS, To address the threat to public health, welfare and the environment
posed by the identified contamination at EBP, the RCRA Permit requires that
Kodak take corrective action including without limitation operating a wastewater
treatment system which collects storm water, contaminated groundwater from
Kodak’s corrective actions required by the RCRA Permit as well as leachate and
contaminated groundwater generated by the Weiland Road Landfill required
pursuant to 6 NYCRR Part 360 and Administrative Consent Order R8-1046-95-02
dated February 15, 1996.



--------------------------------------------------------------------------------

WHEREAS, Portions of EBP have been designated as inactive hazardous waste
disposal sites by DEC, including sites # 8288071; 828074; 828092 and 828082.

WHEREAS, Pollutants, hazardous substances and hazardous wastes have been
discharged from EBP into the adjacent Genesee River. Investigations into
conditions in the Genesee River and related dredge spoils are ongoing and
response actions may be necessary to address the threat to public health,
welfare and the environment posed by the contamination of the Genesee River
caused by Kodak.

WHEREAS, Kodak’s financial status and bankruptcy may prevent Kodak from
complying with all of the corrective action requirements of the RCRA Permit, the
order and regulatory obligations governing Weiland Road Landfill, and otherwise
responding to contamination at, or which has emanated from, EBP. As a result,
Kodak has proposed funding an environmental response trust (the “Environmental
Response Trust”) to address its obligations to DEC at EBP.

WHEREAS, DEC, the New York State Urban Development Corporation, doing business
as Empire State Development (“ESD”), and Kodak entered into a Settlement
Agreement, dated         , 2013 (the “Settlement Agreement”), governing the
creation and use of the Environmental Response Trust and entry into this
Covenant; and

WHEREAS, On or about                     , the Bankruptcy Court issued an order
in the Bankruptcy Case approving the Settlement Agreement pursuant to
Section 363 of the Bankruptcy Code and Rule 9019 of the Federal Rules of
Bankruptcy Procedure.

NOW THEREFORE, the Parties agree as follows:

ARTICLE VII

DEFINITIONS

7.1 Unless otherwise expressly provided herein, terms used in the Covenant that
are defined in the ECL or the regulations promulgated thereunder shall have the
meanings assigned to them in the ECL or such regulations. Wherever the terms
listed below are used in this Covenant they shall have the following meanings:

“Allowed Post-Petition Trust Claim” means the administrative claim against Kodak
contemplated by Section 3.1(c) of the Settlement Agreement and defined therein
as the “Allowed Post-Petition Trust Claim.”

“EBP Parties” means any person or entity, whether or not affiliated with Kodak,
that was not an owner or tenant of EBP on the date of the Settlement Agreement
but that takes title or any interest in EBP from Kodak after the date of the
Settlement Agreement pursuant to Article VII of this Covenant, that has or is
alleged to have any present or future liability or responsibility to DEC, New
York State, the United States or any agency or instrumentality thereof with
respect to any Pre-Existing Environmental Liability or any other environmental
subsurface condition in existence prior to the Implementation Date at current
and former parcels of the Park and historical discharges from the Park to the
Genesee River.



--------------------------------------------------------------------------------

“Effective Date” means the date upon which both parties duly execute and deliver
copies of this Covenant, the Settlement Agreement has been approved by an order
entered by the Bankruptcy Court and all time periods to appeal the order have
expired.

“Laws” means applicable federal, state or local statutes, common-law, rules,
regulations, consent orders or injunctions.

“Pre-Existing Environmental Liability” means liabilities for conditions on, at,
under or about EBP arising under any Laws for any spill, discharge, escape,
release or threatened release of hazardous substances or hazardous wastes which
occurred prior to the Effective Date including without limitation liabilities
based upon: (i) contamination of soil, surface water, sediments or groundwater
at EBP; (ii) contamination of sediments and surface waters in the Genesee River
adjoining EBP which originated at EBP, or (iii) contamination due to on-going
migration or passive emissions (including soil vapors) from hazardous substances
or hazardous wastes which are the result of discharges or other events at EBP
which occurred entirely prior to the Effective Date; provided, however, that to
the extent that any liability is due, in part, to discharges or other events
which occurred prior to the Effective Date and, in part, to discharges or other
events (including the negligent acts or omissions of Kodak) which occur after
the Effective Date, then that portion of the liability which is caused by
Kodak’s acts or omissions after the Effective Date shall not constitute a
Pre-Existing Environmental Liability; and provided further that with regard to
any building or equipment at EBP owned or operated by Kodak, the presence of
asbestos; lead based paint; urea formaldehyde insulation; polychlorinated
biphenyls; mercury; or any other hazardous substance as a component or
constituent of any building, building material or equipment which exists prior
to the Effective Date shall not render the condition a Pre-Existing
Environmental Liability and Kodak shall comply with all Laws governing the
management, abatement and/or disposal of such material to the extent triggered
by or applicable to Kodak’s operation, demolition, modification or refurbishment
of such building or equipment.

ARTICLE VIII

KODAK’S OPERATIONS

8.1 Kodak shall conduct its activities at EBP in compliance with applicable Laws
and nothing contained in this Covenant shall be construed to authorize any
unpermitted releases of any hazardous substances, hazardous wastes or pollutants
by Kodak or any operation or activity by Kodak in violation of the ECL or any
applicable Laws.

ARTICLE IX

COVENANT NOT TO SUE

9.1 Upon Kodak’s payment in full of the Allowed Post-Petition Trust Claim, and
subject to the reservation of claims and defenses set forth in Article VI
hereof, the DEC hereby



--------------------------------------------------------------------------------

covenants not to sue, execute judgment, or take any civil, judicial or
administrative action under any federal, state, local, or common law or other
actions for costs, damages, enforcement costs, interest, contribution or
attorney’s fees (other than enforcement of this Covenant) against the EBP
Parties for any Pre-Existing Environmental Liabilities at EBP.

9.2 Subject to the reservation of claims and defenses set forth in Article VI
hereof, Kodak covenants not to assert any claims or causes of action under any
federal, state, local, or common law against the DEC, or its employees, agencies
or departments, or to seek against the DEC any costs, damages, contribution or
attorneys’ fees arising out of or related to conditions at EBP or any
Pre-Existing Environmental Liabilities.

ARTICLE X

CONTRIBUTION PROTECTION

10.1 To the extent authorized under 42 U.S.C. § 9613 and New York General
Obligations Law § 15-108, Kodak shall be deemed to have resolved its liability
to DEC for purposes of contribution protection provided by CERCLA
Section 113(f)(2) for Pre-Existing Environmental Liabilities.

10.2 DEC shall not oppose any motion or application by Kodak in any subsequent
proceeding which seeks the contribution protection that this Covenant is
intended to provide to Kodak.

10.3 If DEC takes any action in connection with a Pre-Existing Environmental
Liability, including without limitation any administrative proceeding, which
results in any other third party asserting against Kodak a claim in the nature
of contribution, which claim is based, in whole or in part, on the allegation
that the claimant and Kodak share a common liability to DEC, then to the extent
authorized under the ECL, the New York General Obligations Law § 15-108, and any
other applicable law, upon written request by Kodak, DEC agrees to confirm to
any administrative agency, court or tribunal that Kodak’s funding of the
Environmental Response Trust performance of its obligations under the Settlement
Agreement and this Covenant represent Kodak’s fair share of liability or
responsibility to DEC for Pre-Existing Environmental Liabilities and DEC shall
take any reasonable action requested by Kodak to modify DEC’s pleadings or
judgment to ensure that Kodak is not exposed to claims in the nature of
contribution; provided, however, that nothing in this Covenant shall obligate
DEC to initiate any judicial proceeding, or otherwise initiate any action
seeking a judicial declaratory ruling, for the benefit of Kodak.

ARTICLE XI

DISPUTE RESOLUTION

11.1 Any determination by DEC that Kodak has liability or potential liability
for or as a result of a condition on, at, under or about current and former
parcels of EBP which DEC alleges is not a Pre-Existing Environmental Liability
shall be subject to dispute resolution pursuant to this Article V, provided that
(i) within 10 business days of receipt of a notice from



--------------------------------------------------------------------------------

DEC that Kodak has liability or potential liability for or as a result of a
condition on, at, under or about current and former parcels of EBP which DEC
alleges is not a Pre-Existing Environmental Liability (a “Liability Notice”),
Kodak requests in writing that the matter in dispute be resolved by the DEC’s
Deputy Commissioner for Remediation and Materials Management (the “Deputy
Commissioner”) and, (ii) within 30 calendar days of receipt of the Liability
Notice, Kodak submits a written statement of the issues in dispute, which shall
include the facts upon which the dispute is based, the factual data, analysis or
opinion(s) supporting Kodak’s position, and all supporting documentation on
which it relies, including, if applicable, affidavits and/or declarations (a
“Statement of Position”). DEC shall serve its Statement of Position, and all
supporting documentation, including, if applicable, affidavits and/or
declarations no later than 30 calendar days after receipt of Kodak’s Statement
of Position. Kodak shall have 10 business days after receipt of DEC’s Statement
of Position within which to serve a reply. If Kodak does not timely comply with
the requirements of this paragraph, then the DEC’s Liability Notice shall be
deemed final and binding on Kodak. The time periods for the exchange of
Statements of Position and replies may be modified upon Covenant in writing of
the parties. An administrative record of any dispute under this paragraph shall
be maintained by DEC. The record shall include the Statement of Position served
by each Party and any relevant information submitted by a Party to the dispute.
The record shall be available for review by Kodak and the public, consistent
with the Freedom of Information Law (New York Public Officers Law Article 6).

11.2 Upon review of the administrative record as developed pursuant to Article
5.1 hereof, the Deputy Commissioner shall promptly issue a final decision
resolving the dispute.

11.3 The invocation of formal dispute resolution procedures under this Article V
shall not stay or excuse the performance of work required pursuant to the
disputed DEC determination, or Liability Notice, except by written agreement of
the DEC or by the Deputy Commissioner upon written application from Kodak. Kodak
shall have the burden of establishing the necessity and appropriateness of such
a stay or excuse based on the likelihood of success on the merits with respect
to the matter in dispute and a balancing of the equities. The Deputy
Commissioner’s decision not to grant an extension is subject to judicial review
pursuant to paragraph D of this Article V. The decision of the Deputy
Commissioner shall be final and binding upon Kodak unless within 30 calendar
days of receipt of the Deputy Commissioner’s decision, Kodak petitions for
review by a court of competent jurisdiction.

11.4 If Kodak invokes the dispute resolution provisions of this Article V, DEC’s
Liability Notice shall not be set aside or revised by the court unless Kodak
establishes that DEC’s position is arbitrary, capricious or not in accordance
with law.

11.5 If DEC alleges that any liability is due, in part, to discharges or
releases which occurred prior to the Effective Date and, in part, to discharges
or releases (including by negligent acts or omissions of Kodak) which occur
after the Effective Date, then traditional concepts of divisibility and
causation may be used by either Party to apportion the liability which is
alleged to have been caused by Kodak’s acts or omissions after the Effective
Date.



--------------------------------------------------------------------------------

ARTICLE XII

RESERVATIONS

12.1 Nothing in this Covenant, expressed or implied, is intended to confer upon
any party other than the EBP Parties any rights, remedies, obligations or
liabilities under or by reason of this Covenant or the settlement effectuated
hereby.

12.2 Nothing contained in this Covenant shall be construed as barring,
adjudicating, or in any way resolving:

 

  (a) any actions to enforce this Covenant;

 

  (b) the lawful exercise of any power or authority of DEC not otherwise
restricted by this Covenant;

 

  (c) any claim, cause of action, right or defense that the Parties may have
under state or federal Law as against any third party;

 

  (d) DEC’s right against Kodak or any other person to protect public health and
the environment from an imminent and substantial hazard or to otherwise prohibit
the Deputy Commissioner or his duly authorized representative from exercising
any summary abatement powers or Kodak’s rights and defenses to such actions;

 

  (e) any claim under New York State common law for nuisance;

 

  (f) DEC’s right to bring criminal charges against any person or entity;

 

  (g) DEC’s right to gather information, request records and enter and inspect
property and premises; or

 

  (h) any claims of the United States.

ARTICLE XIII

COVENANT TO APPLY TO EBP PARTIES

This Covenant shall remain effective and the protections and obligations of this
Covenant shall apply, without further action by ESD, to each EBP Party as it
applies to Kodak if and when the following conditions are satisfied:



--------------------------------------------------------------------------------

  (a) DEC receives written notice of the identity of the EBP Party within 14
business days after the entity becomes an EBP Party;

 

  (b) the EBP Party undertakes all appropriate inquiry into previous ownership
and uses of its portion of EBP;

 

  (c) the EBP Party agrees to be bound to this Covenant by duly executing and
delivering a signature page to DEC in the form of the joinder agreement attached
hereto as Annex A; and

 

  (d) upon acquiring any interest in EBP, the EBP Party duly reports any
unpermitted spills, discharges, escapes, releases or threatened releases of
hazardous substances or hazardous wastes for the portions of EBP under its
control in accordance with applicable Laws.

ARTICLE XIV

NOTICES

14.1 All notices or other communications pursuant to this Covenant shall be in
writing and shall be deemed valid and sufficient if delivered by personal
service or overnight courier or if dispatched by registered mail, postage
prepaid, or, if dispatched by electronic mail, promptly confirmed by letter
dispatched as above provided, addressed as follows:

If to: Kodak

Eastman Kodak Company

343 State Street

Rochester, New York 14650

Attn: General Counsel

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad St.

New York, New York 10004

Attn: Andrew G. Dietderich

If to: DEC

New York State Department of Environmental Conservation

625 Broadway

Albany, New York 12233-1500

Attn: General Counsel

14.2 The Parties reserve the right to designate additional or different
addressees for communication upon providing written notice to the other and to
any EBP Parties.



--------------------------------------------------------------------------------

ARTICLE XV

MODIFICATIONS

15.1 This Covenant shall constitute the complete and entire understanding
between the Parties concerning the EBP Parties’ liability to DEC for
Pre-Existing Environmental Liabilities. No term, condition, understanding, or
Covenant purporting to modify or vary any term of this Covenant shall be binding
unless made in writing and subscribed by the Party to be bound. No informal
advice, guidance, suggestion, or comment by DEC regarding any report, proposal,
plan, specification, schedule, or any other submittal shall be construed as
relieving Kodak of Kodak’s obligations pursuant to this Covenant.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto by their authorized representatives have
executed this instrument on the date set forth above.

 

THE NEW YORK STATE DEPARTMENT

OF ENVIRONMENTAL CONSERVATION

By:           Name:   

 

  Title:  

 

EASTMAN KODAK COMPANY

On behalf of itself and its affiliated debtors and

debtors-in-possession

 

By:           Name:   

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

Transferred Property

GROUNDWATER REMEDIATION ASSET DESCRIPTIONS

 

System

   Component Pump
Well Identification #   

Equipment Description

WIA-KPW North Fenceline Containment System    PB119ER,
PB119NER,
PB135ER,
PB143NW, PL54E,
PL54NE, PL54NE2,
PL54W   

• Enclosure Sheds D-1, D-2, D-6 & D-7 (houses instrumentation    and control
systems)

• Electrical main power disconnect and circuit breaker panels

• Pump well motor controls

• Level controllers

• Flow meters and sensors

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well manholes

Parking Lot 50 Migration

Control System

   PL50N2, PL50N3,
PL50NW3, PL50W   

• Electrical main power disconnect and circuit breaker panels

• Pump well motor controls

• Instrumentation panels

• Level controllers

• Flow meters and sensors

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well vault systems

Building 329 / 349 Area

Remedial System

   PB329E2, PB349N   

• Electrical main power disconnect and circuit breaker panels

• Pump well motor controls

• Instrumentation panels

• Level controllers

• Flow meters and sensors

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well vault systems

Northern KPM Migration

Control System

   PB350NE2,
PB350NW, PB319N   

• Enclosure Shed M-10 (houses instrumentation and control    systems)

• Electrical main power disconnect and circuit breaker panels

• Pump well motor controls

• Level controllers

• Flow meters and sensors

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well manholes

MIA-301 (KPM) Groundwater

Remediation System

   PB323SE2,
PB303SW,
PB303W2   

• Pumpwell vaults

• Submersible groundwater pumps

• Pneumatic air supply systems

• Pump cycle counters

• Conveyance piping

 

-1-



--------------------------------------------------------------------------------

Northeast KPX Overburden Migration Control System    PB218N   

• Electrical main power disconnect and circuit breaker panels

• Instrumentation panel

• Level controller

• Flow meter and sensor

• Motor contactor, thermal overloads and resets

• Submersible ground water pump

• Conveyance piping

• Pump well manhole

Parking Lot 73

Remedial System

   PL73N   

• Electrical main power disconnect and circuit breaker panels

• Instrumentation panel

• Level controllers

• Flow meter and sensor

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well manhole

Weiland Road Landfill TOR Remedial System    PWRNW3   

• Electrical main power disconnect and circuit breaker panels

• Instrumentation panel

• Level controller

• Flow meter and sensor

• Motor contactor, thermal overloads and resets

• Submersible ground water pump

• Conveyance piping

• Pump well vault

Individual Systems    PB53N2, PB54NW,
PB54SE, PB115N,
PB136S, PB57W,
PB322NE2,
PB322NE4,
PB307E2, PB307N3   

• Pumpwell vaults

• Submersible groundwater pumps

• Pneumatic air supply systems

• Pump cycle counters

• Conveyance piping

• Electrical main power disconnect and circuit breaker panels

• Instrumentation panel

• Level controllers

• Flow meter and sensor

• Motor contactor, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

Northeast KPE Migration

Control Systems

   PL41N, PL41S,
PL42E, PL42W   

• Electrical main power disconnect and circuit breaker panels

• Instrumentation panels

• Level controllers

• Flow meters and sensors

• Motor contactors, thermal overloads and resets

• Submersible ground water pumps

• Conveyance piping

• Pump well vaults

MIA-333 Dual Phase

Remediation System

   PB326SWR,
PB326SW5,
PB326SW6,
PB326SW9   

• Enclosure trailer

• Vacuum extraction pump

• Electrical main power disconnect and circuit breaker panel

• Instrumentation panel

• Flow meters and sensors

• Motor contactors, thermal overloads and resets

• Oil water separator

• Conveyance piping

• Extraction manholes

 

-2-



--------------------------------------------------------------------------------

GROUNDWATER WELL ASSET DESCRIPTION AND LISTING

Description

Over 800 conventional groundwater monitoring and extraction wells of varying
depths throughout the EBP facility and in off-site locations. Monitoring wells
include casings, risers, screened intervals, surface mounts, caps and locks.

Groundwater Well Asset Identification Numbers

 

G1B115SR    G2BD20W2    GB121N    GB21N    GB349NW3Z G1B117NE    G2BD20WR   
GB121SW    GB23SW    GB349W G1B119W    G2ES10    GB122SW    GB28NW    GB34SE
G1B126SW    G2ES2    GB123NE    GB2N    GB350NE G1B137S    G2ES4    GB129NW   
GB302E    GB350NWR G1B137S2    G2ESR    GB129SE    GB303SE    GB351SWZ G1B142SR
   G2L50S2R    GB130SW    GB304NW    GB352NW G1B148S    G2L50SW    GB134E   
GB305N    GB38NW G1B314S    G2L50SW2R    GB135NER    GB307E    GB46NR G1B331SW
   G2L50SWR    GB135NW    GB308E    GB49NE G1B349NW    G2L72SE    GB135SE   
GB308N    GB53NER G1B352NW2    G2WRNW    GB136S6    GB309SW    GB54SE G1BD20W2
   G2WS15    GB136SR    GB30NE    GB58NER G1BD20WR    GB101SW    GB137SW   
GB310SW    GB59E G1ES10R    GB102S    GB140E    GB313W    GB62SE G1ES2   
GB104SE    GB140W    GB317N    GB69N G1ES3R    GB105E    GB142W    GB317NE   
GB9E G1ES4R    GB105NE    GB143SE    GB317NW    GBD20W3 G1ESR    GB105SE2   
GB145NW    GB318SW    GBD3E G1L50S    GB105SER    GB145SE    GB319N    GBM32N
G1L50S2R    GB105SW    GB151SE    GB322NE2    GBM41SW G1L50SW2R    GB110S   
GB153NE    GB322SW    GES16 G1WS15    GB112W    GB16N    GB324NER    GES17
G2B115SR    GB114SW    GB201NW    GB326SWR    GES7 G2B117NE    GB114SW2   
GB202NER    GB327E    GL12NW G2B119W    GB115E    GB203W    GB328N    GL15E
G2B126SW    GB115N    GB204NW    GB329E    GL15N G2B136S    GB115SE2    GB205NE
   GB329NEZ    GL15S G2B136S2    GB115W    GB206E    GB329NW    GL18S G2B136S3
   GB119E    GB206NE    GB329S    GL28W G2B136S5    GB119N    GB206NW2   
GB329SE3    GL42SE G2B137S    GB119NE    GB206SW    GB329SW3    GL42SE2 G2B137S2
   GB119NW    GB207E    GB329W    GL42SR G2B137SW    GB119S    GB208NE2   
GB330N    GL45WR G2B140W    GB119W2R    GB211NE    GB332EZ    GL47N G2B142SR   
GB119W3    GB212NW    GB332NE    GL50N G2B148S    GB120E    GB213NE    GB333NEZ
   GL50N2 G2B314S    GB120NW    GB214N    GB333NW    GL50NE2 G2B331SW    GB120SE
   GB216W    GB333NW2    GL50NW G2B349NW       GB218E    GB339E    GL50NW3
G2B352NW2    GB120SW    GB218NE    GB349N2Z    GL50SE2R G2B59E    GB120SW2   
GB218NW    GB349N3Z    GL50SW3R G2B62SE    GB120SW3    GB218SE    GB349NW2Z   
GL54NE

 

-3-



--------------------------------------------------------------------------------

GL55N    GQB218NE    GQWN2    IB502W    PB323SE2 GL56NW    GQB218NW    GQWRE   
IB605NE5    PB326SW5 GL60N    GQB218SE    GQWRSE    IB62SE    PB326SW6 GL72SE   
GQB23SW    GQWRW2    IB642NE    PB326SW9 GL72SW    GQB304NW    GQWS12    IB642NW
   PB326SWR GL73S    GQB308E    GQWS13    IBE24E    PB329E2 GL76S    GQB310SW   
GQWS15    IBE24NE    PB349N GM5    GQB317N    GQWS17    IBE24NW    PB350NE2 GMN4
   GQB317NE    GQWS3    IES    PB350NW GMN5    GQB322NE2    GQWS5    IES10   
PB53N2 GMN6    GQB328N    GQWS9    IES13    PB54NW GMW12    GQB329NE    GTCS   
IES2    PB54SE GMW13    GQB329NW    GW-5    IES3    PB57W GMW14    GQB329SE3   
GWN1    IES4    PL15W GQB101SW    GQB329W    GWN3    IES7    PL41N GQB105E   
GQB330N    GWN4    IES9    PL41S GQB105NE    GQB350NW    GWN5    IPL82SW   
PL42E GQB112W    GQB49NE    GWN6    IWRNW2    PL42W GQB114SW    GQB57N    GWRNE
   IWRS3    PL50N2 GQB115E    GQB58NE    GWRNW    IWRS4    PL50N3 GQB115N   
GQB65SE    GWRNW2    IWS10    PL50NW3 GQB115SR    GQB69N    GWRNW3Z1    IWS11   
PL50W GQB115W    GQB81E    GWRNW3Z2    IWS12    PL54E GQB119S    GQBD20W2   
GWRS4    IWS13    PL54NE GQB120NW    GQBD20W3    GWRSE    IWS3    PL54NE2
GQB120SW2    GQBD20WR    GWRSW    IWS4R    PL54W GQB120SW3    GQBD3E    GWRW   
IWS5    PL73N GQB121N    GQES10    GWRW2Z1    LSL73S2    PWRNW3 GQB121SW   
GQES13    GWRW2Z2    LSWRS4    PWRW2 GQB122SW    GQES16    GWS12    M3    Q1B16E
GQB123NE    GQES19    GWS14    M4    Q1L28W GQB126SW    GQES3    GWS16    M6   
Q2B16E GQB129NW    GQES4    GWS5    ML73S2    Q2L27NW GQB129SE    GQL15E   
IB205NE    MTGWS13    Q2L28W GQB129SW    GQL15N    IB320SE    MW-17    Q2L42NE2
GQB130SW    GQL15S    IB502E    MWS12R    Q2L42NW GQB134E    GQL41E    IB502E2
   PB115N    Q2L45N GQB135E2    GQL50N2    IB502E3    PB119ER    QB105NE
GQB135NW    GQL50NE    IB502E4    PB119NER    QB115N GQB137SW    GQL50NE2   
IB502E5    PB135ER    QB115SE GQB140E    GQL50NW3    IB502E6    PB136S   
QB119NE GQB140W    GQL50S2R    IB502E7    PB143NW    QB120NW GQB142SR    GQL50S3
   IB502E8    PB218N    QB120SW2 GQB142W    GQL50SE2R    IB502N    PB303SW   
QB123NE GQB143SE    GQL50SE3    IB502NE2    PB303W2    QB129NW GQB148S   
GQL50SW2R    IB502NE3    PB307E2    QB129SE GQB16E    GQL50SW3R    IB502SE2   
PB307N3    QB130SW GQB206NE    GQL72SW    IB502SE3    PB319N    QB135SE
GQB208NE2    GQL76S    IB502SE5    PB322NE2    QB142S GQB218E    GQWN1      
PB322NE4    QB16N

 

-4-



--------------------------------------------------------------------------------

QB46N    S2B307W    SB135E3    SB209NW    SB310SW QB53NER    S2B312NW    SB135N
   SB211NE    SB313SW QB54NW    S2B313W    SB135NE    SB211SE    SB314NW QB54SER
   S2B331SW    SB135S    SB212NE2    SB314S QB57NR2    S2B91W    SB135SER   
SB212NW    SB314S2 QB81E    S2B93NE    SB135W    SB213E    SB317N QL12NWR   
S2B99W    SB137S    SB213NE    SB317NE QL14SWR    S2WRE    SB137S2    SB214E   
SB317NW QL27NW    SB101SW    SB137SW    SB214N    SB317S QL41E    SB102S   
SB139SW    SB216ER    SB318SW QL41N2Z    SB102W    SB140E    SB218ER    SB319N
QL41S2Z    SB105NE    SB140W    SB218N    SB319NZ QL42NE2    SB105SER    SB142WR
   SB218NE    SB320SE QL42NW    SB108SW    SB143N    SB218NW    SB322NE QL42SE2Z
   SB110N    SB143S    SB218NW2    SB322NE2 QL42SE3Z    SB110NE    SB143SE   
SB218NW5    SB322NE3 QL42SER    SB110NW    SB143SW    SB218SE    SB322W QL42SR
   SB110S    SB145N    SB218SW    SB323SE QL45N    SB110SE    SB145NE    SB218W
   SB324N2Z QL50SR    SB112W    SB145NW    SB218W2    SB324NER R2B502SE   
SB114SWR    SB145S    SB218W3    SB324NZ RB320SE    SB115E    SB145SE    SB21NR
   SB325W RB502E    SB115N2R    SB148S    SB23SWR    SB326SW10 RB502NE    SB115S
   SB14NW    SB28NWR    SB326SW2 RB502NW    SB115SW    SB151SER    SB29SE   
SB326SW3 RB502SE    SB115W    SB153NE    SB2NR    SB326SW4 RB507NW    SB117NE   
SB156SW    SB301SE    SB326SW7 RB508SW    SB119NE    SB16N2    SB301W   
SB326SW8 RB514S2    SB119NE2    SB18S2    SB302E    SB327E RB514S5    SB119NW   
SB18SE    SB302W    SB328N RB601NW    SB119S    SB18SWR    SB303SE    SB329ER
RB601S    SB119SW    SB201NW    SB303W    SB329NWR RB605NE    SB119W    SB202NE
   SB304NW    SB329W RB605NE2    SB119W4R    SB202W    SB305W    SB330N RB605NE3
   SB120E    SB203S    SB306SW    SB331SW2 RB605NE4    SB120NW    SB203W   
SB306W    SB332NE RB605SE2    SB120SW    SB204NW    SB307N    SB333NE RB642N   
SB120SW2    SB205NE    SB307N2    SB333NW RB701W    SB121N    SB206E    SB307S
   SB333NW2 RCPE5    SB121SW    SB206NE    SB308E    SB333W RCPW6    SB122SW   
SB206NW    SB308E2    SB339E RWRSE    SB123NE    SB206NW2    SB308E3    SB339NE
S1B307E    SB126SW    SB206S    SB308N    SB340NE S1B307W    SB129NW    SB206S2
   SB308N2    SB349NW S1B312NW    SB129SE    SB206S3    SB308NE    SB349W
S1B313W    SB129W    SB206S4    SB308SE    SB350NE S1B331SW    SB12NE    SB206SE
   SB309E    SB350NWR S1B99W    SB130SW    SB206SWR    SB309S    SB350NWZ S1WRE
   SB134E    SB206W    SB309SW    SB351SWR S2B307E    SB135E2    SB208NE2   
SB30NE    SB352NW

 

-5-



--------------------------------------------------------------------------------

SB352NW2R    SB514SW    SBD27S    SL42NE2    SM5 SB352NW2Z    SB514W    SBD3E   
SL42NW    SMN1 SB352NW3    SB514W10    SBE24SW    SL42S    SMN10 SB352NWZ   
SB514W11    SBM32N    SL42SE    SMN11 SB352SW    SB514W12    SBM41NW    SL42SE2
   SMN2 SB38NWR    SB514W13    SBM41SE    SL42W    SMN3 SB48N    SB514W2   
SBM41SE2    SL43SW    SMN4 SB48NW    SB514W3    SBM41SW    SL45N    SMN5 SB48SE
   SB514W4    SBM41W    SL45S    SMN6 SB48W    SB514W5    SBS26SB1    SL45WR   
SMN7 SB49NE    SB514W6    SBS26SB2    SL46W    SMN8 SB502E10    SB514W7   
SBS26SB3    SL47NR    SMN9 SB502E11    SB514W8    SCL1    SL50N    STCS SB502E12
   SB514W9    SES15    SL50N2    STCS2 SB502E13    SB53SWR    SES16    SL50NE2
   SWN4 SB502E9    SB54NW    SES17    SL50NW2    SWN5 SB502SE4    SB54SER   
SES2    SL50NW3    SWN6 SB503NE    SB57WR    SES5    SL50NW4    SWRNE SB506E   
SB58NE    SES6    SL50S    SWRNW SB506N    SB59E    SES8    SL50S2    SWRNW2
SB506NE    SB601S3    SL11NE    SL50SE2    SWRSE SB506NE2    SB604E    SL12NW   
SL50SW    SWRSEZ SB506NE3    SB604E3    SL14NE    SL50SW2    SWRSW SB506SE   
SB604SW    SL14SW    SL50SW3    SWRSWZ SB506SW    SB605SE    SL15E    SL53N   
SWRSZ1 SB511NE    SB62SER    SL15S    SL55N    SWRSZ2 SB511NE2    SB65SE   
SL17N    SL56NW    SWRWR SB514C    SB701S    SL18S    SL60N    SWRZ SB514E   
SB701W    SL18SW    SL61N    SWS SB514N    SB91S    SL27NW    SL61NE    SWS2
SB514N2    SB91W    SL40NW2R    SL61NE2    SWS6 SB514NE    SB93NE    SL40NW3R   
SL61S    SWS7 SB514NW    SB93NE2    SL40NW4    SL72SE    SWS8 SB514S    SB97S   
SL40NW5    SL72SW    SWS9 SB514S3    SBD20W    SL40NW6    SL73NWZ    SXSW1
SB514S4    SBD20W2    SL40NW7    SL73NZ    WTCS2 SB514S6    SBD20W3    SL40NWR
   SL73WZ    SB514SE       SL42N    SL74NE    SB514SE2       SL42NE    SL76S   

 

-6-